TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00838-CV



                                      In re Cynthia Johnson



                      ORIGINAL PROCEEDING FROM BELL COUNTY



                             MEMORANDUM OPINION


               Relator has filed a motion for emergency relief and a petition for writ of mandamus,

complaining that the trial court should have granted her motion for a temporary injunction. See Tex.

R. App. P. 52.8, 52.10. Having reviewed the record provided by relator, which consists only of

relator’s petition for injunctive relief and the trial court’s order denying relief, we cannot conclude

that the trial court abused its discretion in making its determination. We therefore overrule the

motion for emergency relief and deny the petition for writ of mandamus.




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: January 4, 2011